IN THE
TENTH COURT OF APPEALS










 

No. 10-04-00186-CV
 
Bombardier, Inc.,
                                                                      Appellant
 v.
 
Sun Island Mexicana,
                                                                      Appellee
 
 
 

From the 19th District Court
McLennan County, Texas
Trial Court No. 2001-3505-1
 

MEMORANDUM  Opinion





 
          Bombardier, Inc. and Sun Island
Mexicana have filed a joint motion to vacate the trial court’s judgment and
dismiss the case.  The parties state in the motion that they have settled all
disputes between them.
          The judgment of the trial court is
vacated without regard to the merits and the case is dismissed in accordance
with the agreement of the parties.  See Tex. R. App. P. 42.1(a)(2); 43.2(e).
                                                                   TOM
GRAY
                                                                   Chief
Justice
 
Before
Chief Justice Gray,
          Justice
Vance, and
          Justice
Reyna
Judgment
vacated and case dismissed
Opinion
delivered and filed September 13, 2006
[CV06]